Filed 7/31/14 In re B.Z. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re B.Z., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                          A141128

         Plaintiff and Respondent,                                   (Contra Costa County
v.                                                                   Super. Ct. No. J12-01472)
B.Z.,
         Defendant and Appellant.


         Minor B.Z. appeals from the dispositional order of the juvenile court committing
him to the Orin Allen Youth Rehabilitation Facility for a six-month program.
Appellant’s court-appointed counsel has raised no issues and asks this court for an
independent review of the record to determine whether there are any issues that would, if
resolved favorably to appellant, result in reversal or modification of the judgment.
(People v. Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436; see Smith
v. Robbins (2000) 528 U.S. 259.) Counsel attests appellant was advised of his right to
file a supplemental brief. We have received no such brief. After independently
reviewing the record, we conclude no arguable issues are presented for review and affirm
the judgment.
               STATEMENT OF FACTS AND PROCEDURAL HISTORY1
       On January 6, 2014, at 10:51 p.m., South San Francisco police officers contacted
appellant and an adult, who were seated in a vehicle located in the Embassy Suites Hotel
parking lot after the officers noticed an odor of marijuana emanating from the vehicle.
Appellant was sitting in the driver’s seat and identified himself as “James Anderson,”
with a date of birth of November 1992. After a police K-9 search, a large amount of
individually wrapped plastic “twists” containing crack cocaine was located inside of the
vehicle’s steering column. Additionally, appellant had a bundle of money in
denominations of $1, $5, and $20 bills totaling $117. On the adult’s person, the police
found a large number of small plastic “ ‘twists,’ crack rocks, and a plastic bag containing
marijuana.” Both appellant and the adult admitted smoking marijuana.
       Appellant and the adult were arrested and transported to the police station for
questioning where an officer noticed appellant’s face did not match “James Anderson’s”
Department of Motor Vehicles photo. After being read his Miranda2 rights, appellant
admitted cocaine was in the steering column and he sells it. Appellant was questioned
several times about his identity and consistently identified himself with “James
Anderson’s” name. During the booking process, however, appellant’s identity was
revealed following a search through several databases.
       A petition was filed on January 8, 2014, alleging appellant committed one count of
possession for sale of a controlled substance (Health & Saf. Code, § 11351.5), one count
of false impersonation (Pen. Code, § 529, subd. (a)(3)),3 and one count of resisting arrest
(Pen. Code, § 148, subd. (a)(1)). At the detention hearing also held on January 8,
appellant admitted the felony count of possession for sale of a controlled substance.
Because appellant resided in Contra Costa County, the matter was transferred there for
disposition.

       1
           The facts are taken from the probation report.
       2
           Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
       3
        The record of the court proceedings dated January 8, 2014 incorrectly identifies
this Penal Code section as 529.3.

                                               2
       At the dispositional hearing, the Contra Costa County juvenile court declared
appellant a ward of the court, removed him from the custody of his parents, and
committed him to a six-month program at the Orin Allen Youth Reformation Facility,
plus a 90-day conditional release with the probation department to calendar a review
within 90 days. The court also ordered appellant to stay away from the Embassy Suites
Hotel at 250 Gateway Boulevard in South San Francisco, and to use his true name, date
of birth and legal address when requested by any peace officer or school official. The
court further ordered an evaluation of appellant’s home for suitability before being
released on parole.
                                      DISCUSSION
       Appellant was ably represented by counsel throughout the proceedings.
       Before appellant admitted the possession for sale of a controlled substance
allegation, the court advised him of the constitutional rights he would be waiving and of
the direct consequences of his plea. Appellant expressly waived his constitutional rights,
and knowingly and voluntarily admitted the allegations.
       There was no dispositional error. According to the probation report, this incident
was appellant’s fifth referral to the probation department. Moreover, in a different,
previously filed Welfare and Institutions Code section 602 petition, the Contra Costa
County juvenile court, on January 24, 2013, sustained one count of resisting arrest.
Appellant’s subsequent arrest and admission of possession for sale of a controlled
substance in this present matter demonstrates his criminal behavior is escalating in
seriousness, and thus the court’s decision to commit him to the Orin Allen Youth
Rehabilitation program was amply justified.
       The court has reviewed the entire record, and finds no arguable legal issues
requiring further briefing.
       Accordingly, the judgment is affirmed.




                                              3
                                _________________________
                                Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




A141128
In re B.Z.


                            4